FILED
                            NOT FOR PUBLICATION                             JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

LONNIE MORRIS,                                   No. 08-15229

               Petitioner - Appellant,           D.C. No. CV-04-02813-SBA

  v.
                                                 MEMORANDUM *
J. BROWN,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       California state prisoner Lonnie Morris appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We dismiss.

       Morris contends that the Board’s 2002 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. After


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
briefing was completed in this case, this court held that a certificate of

appealability (“COA”) is required to challenge the denial of parole. See Hayward

v. Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Now the Supreme

Court has held that the only federal right at issue in the parole context is

procedural, and the only proper inquiry is what process the inmate received, not

whether the state court decided the case correctly. See Swarthout v. Cooke, 131 S.

Ct. 859, 863 (2011) (per curiam). Because Morris raises no procedural challenges

regarding his parole hearing, a COA cannot issue, and we dismiss the appeal for

lack of jurisdiction. See 28 U.S.C. § 2253(c)(2).

      DISMISSED.




                                           2                                   08-15229